United States Court of Appeals
                                                                      Fifth Circuit
                                                                    F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                       June 3, 2005
                         ______________________
                               No. 03-21173                      Charles R. Fulbruge III
                         ______________________                          Clerk

   BOBBY LEE HINES; BILLY FRANK VICKERS; KEVIN LEE ZIMMERMAN,

                                                 Petitioners-Appellants,
                                   versus

 GARY JOHNSON, Executive Director, Texas Department of Criminal
  Justice; DOUG DRETKE, Director, Texas Department of Criminal
   Justice, Correctional Institutions Division; NEILL HODGES,
     Warden, Huntsville Unit, Huntsville, Texas; and UNKNOWN
                          EXECUTIONERS,
                                           Respondents-Appellees.
      ____________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                           H-03-CV-5594
_________________________________________________________________
             ________________________________________
                 ON REMAND FROM THE SUPREME COURT
                       OF THE UNITED STATES


Before GARZA, DeMOSS, and DENNIS, Circuit Judges.


PER CURIAM:*

     Appellant Bobby Lee Hines has been convicted of capital murder

and sentenced to death by the Texas State Courts for the brutal

murder of Michelle Wendy Haupt. Mr Hines filed the instant lawsuit

under    42   U.S.C.   §1983   alleging   violation   of   the   Eighth    and

Fourteenth Amendments challenging the constitutionality of Texas’s

execution protocol. The district court dismissed Hines’ action for

failure to state a claim upon which relief may be granted.                This

     *
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
court affirmed.   The Supreme Court, however, vacated the   judgment

and remanded the case for consideration in light of Nelson v.

Campbell, 541 U.S. 637 (2004). We have reconsidered the case in

light of Nelson and subsequent circuit precedent.   After doing so

we conclude that our judgment affirming the district court’s decree

should be reinstated on the alternate grounds established in

Aldrich v. Johnson, 388 F.3d 159 (5th Cir. 2004).           For the

alternate reasons assigned, the original judgment of the court

affirming the district court’s judgment is reinstated.